 

 

Plaintiff's Name__ ALVARO QUEZADA |

 

 

 

 

. Inmate No. P-904% | FEB 1 2020
' Address c/o 480 Alta Rd., On San Diego, CLERK, US Distr |
Qn Calif. f 92179 ] EASTER DST oe EC)
' OLPUTY CLERN QA

 

IN PROPRIA PERSONA

IN THE UNITED STATES DISTRICT COURT

 

‘ FOR THE EASTERN DISTRICT OF CALIFORNIA.
ALVARO QUEZADA 1:18-cv-00797-DAD-JLT-FC
(Name of Plaintiff) (Case Number),
Thiat Amonded Com Plait -Gxc)
vs. AMENDED CIVIL RIGHTS COMPLAINT UNDER:

S. SHERMAN, ET AL.,

 

YJ 42 u.s.c. 1983 (State Prisoner)» 42 U.S.C. 1985 &

ADA-Statutes
Def.1). Ne AKABIKE, M.D. 00 Bivens Action [403 U.S. 388 (1971)] (Federal Prisoner)

 

 

Def.2). J. HARRIS, Correctional Officer,

 

Def.3). R. CEJA, Correctional Officer,

 

Def'.4) S. SHERMAN, Warden for SATF,

 

 

 

(Names of all Defendants)

   
  
 

I. Previous Lawsuits (list all other previous or pending lawsuits on additional page): CLERK, U.S ¥: LORE NIA
EASTERN DIST

X No BY.

A. Have you brought any other lawsuits while a prisoner? Yes
B. If your answer to A is yes, how many? 8

Describe previous or pending lawsuits in the space below. (If more than one, attach additional page to continue
outlining all lawsuits in same format.)

1. Parties to this previous lawsuit: ND

Plaintiff _ ALVARO QUEZADA,
A. HEDGPEIH, ET AL.,

Defendants

 

 

2. Court (if Federal Court, give name of District; if State Court, give name of County)

EASTERN DISTRICT? COURT

3. Docket Number 1:08-1404-FRZ 4. Assigned Judge F.Zapata,

 

5. Disposition (Was the case dismissed? Appealed? Is it still pending?) Settled Qh Appeal. case No 14~16974

 

 

 
Continutation from Section I. 1.

Secénd Prior Lawsuit:
ROBERT MITCHELL,

vs,
MATTHEW CATES, ET AL.,
EDC
Case No. 2:08-cv~01196
Not Known
Settled
RACE BASED POLICIES
2008

Case Settled.

Third Prior Lawsuit:
ALVARO QUEZADA,
vs.
A. HEDGPETH, ET AL.,
EDC
Case No. 1:09-cv-01856
Unknown |
Case Dismissed per RULE 41(a)/Closed
Retaliation claims & RACE BASED POLICIRS
2009
Closed.
Fourth Prior Lawsuit: ‘
“ALVARO QUEZADA

vs.

A, HERRERA, ET AL. ,

 
 

Continuation from Section I. 1.

EDC

Case No. 1:10-cv-00483
Unknown

Case was dismissed &Closed
Retaliations & others

2010

Case Closed

Fifth Prior Lawsuit:
. ALVARO QUEZADA,
Vs.
R. LINDSEY, ET AL.,
EDC
Case No. 1:10-cv-01402
Unknown
Cast was settled,
Ist, 8th, & 14th Amendments
2010

Case Closed.

Sixth Prior Lawsuit:
ALVARO QUEZADA,

vs.
MATTHEW CATES, ET AL.,
EDC |
case No. 1:13-cv-00960

Unknown
 

 

’ Continuation.:from Section I. 1.

Case Settled
lst, 14th, RLUIPA,

Case Settled. & Closed in 2013

Seventh Prior Lawsuit:
ALVARO QUEZADA,
vs,
D.B. LONG, et al.,
CDG
EDCV-15-00613
Unknown
case was settled

1st, 8th, 14th, & RLUIPA

Eighth Prior Lawsuit:
Alvaro; Quezada-SPC

vs.
WARDEN, N. MCDOWELL, ET AL,.
cc |
Case No. EDCV-18-0251-VBF-KS
Unknown
Case Pending
Ist Amendment .
2018

Pending.

 
\
6, Filing Date (approx.)_ 2008 7. Disposition Date (approx.) settled

*

Il. Exhaustion of Administrative Remedies ;

NOTICE: Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with respect to prison conditions
under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prior to filing suit, inmates are required to exhaust
the available administrative remedy process, Jones v. Bock, 549 U.S, 199, 211, 127 S.Ct. 910, 918-19 (2007); McKinney v. Carey, 311
F.3d 1198, 1999:(9th Cir. 2002), and neither futility nor the unavailability of money damages will excuse the failure to exhaust, Porter
v. Nussie, 534 U.S. 516, 524, 122 S.Ct. 983, 988 (2002). If the court determines that an inmate failed to exhaust prior to filing suit,
the unexhausted claims will be dismissed, without prejudice. Jones, 549 U.S, at 223-24, 127 S.Ct. at 925-26.

A. Is there an inmate appeal or administrative remedy process available at your institution?

x
Yes No

B. Have you filed an appeal or grievance concerning ALL of the facts contained in this complaint?

Yes No

C. Is the process completed?

x:
Yes If your answer is yes, briefly explain what happened at each level.

At the order of this court I've been instructed to rot attache any Exhibits... I have listed my objections

 

below...

 

 

 

 

No If your answer is no, explain why not.

 

 

 

 

 

Il. Defendants
List each defendant’s full name, official position, and place of employment and address in the spaces below. If you need additional
space please provide the same information for any additional defendants on separate sheet of paper.

A. Name _N. AKABIKE, is employed as_2 M.D. at SAIF Facility-B

Current Address/Place of Employment 900 Quebec Ave., Corcoran, CA 93212

 
 

 

B. Name vs HARRIS is employed as A Correctional Officer, at Substance Abuse
Treatment Fac., SATF.

 

 

Current Address/Place of Employment _ 90 Quebec Ave., Corcoran CA 93212.

R. CRIA is employed as A Correctional Officer, At SAIF

Cc. Name

 

 

900 Qubec Ave, Corcoran, CA 93212

Current Address/Place of Employment

 

D. Name 9 SHERVAN, is employed as The Warden for SAIF

 

 

{O Qubec Ave., Corcoran, CA 93212

Current Address/Place of Employment

 

E. Name . is employed as 1

Current Address/Place of Employment

 

IV. Causes of Action (You may attach additional pages alleging other causes of action and the facts supporting them if necessary.
Must be in same format outlined below.)

Claim 1: The following civil right has been violated (e.g. right to medical care, access to courts, due process, free speech, freedom of
religion, freedom of association, freedom from cruel and unusual punishment, etc.):

SEE ATTACHED PAGES, Plaintiff will bring ‘Three (3) Legal Claims under the Del Son Tort process for the 8th
Amendrent, The American With Disabilities Act-ADA, and the Ist Amendrent Claims...

 

 

 

Supporting Facts (Include all facts you consider important to Claim 1. State what happened clearly and in your own words, You need
not cite legal authority or argument. Be certain to describe exactly what each defendant, by name, did to violate the right alleged in

Claim 1.):
SEE ATTACHED PAGES, THEY WILL LIST THE CAUSE Cr ACTIONS IN DETAIL. Def.s'1-4) listed supra are State Agents

and they are all being sued in their Individual Capacities for conspiring to further Acts of Deliberate
Indifferences motivated by retaliations for exercising a set of protected conducts of Free Spesch, Right Of
Petition, and/or for maintaining several Federal suits against (CR-Agents. Plaintiff was discriminated by

 

Def.1) Alabike where plaintiff was denied to participate in the ADA-prograns where Def.1) acted with culpable-
ness to a serious medical need & was denied ADA-Accenmodations relating to a Medically Necessary Mobility

 

Appliance.

 

 
10
11
12

13

14°

15

17
18
19
20
21
‘22
23
24
25
26
27

28

Continuation From Section IV. Claim 1°
8th Amendment Violations
Def.1) Axabike

1. Plaintiff files this 1983 civil suit against the following Defendants (Def.s") frotherein,
Def.1) Dr. Akabike, Def.2) c/o Harris, Def.3) c/o Ceja, and Def.4) Shennan the Warden for ‘Substance
Abuse Treatment Facility’ (SATF) frotherein, for allowing his subordinates to engage in malicious .
urconstitutional acts of culpable indifferences towards plaintiff's serious medical needs via the
denial to adequate medical care and ADA-Accammodations to a serio us medical nead.

2. Plaintiff's 8th Anendrent rights were maliciously violated by Def.1) Akabike where she
denied and/or delayed access to adequate medical care and/or placed plaintiff in a substantial high
risk that lead to plaintiff being seriously hamed, do to Def.1) Akabike acting culpably indifferent
towards plaintiff's serious medical neads.

3. Def.1) Akabike acted deliberately indifferent towands plaintiff's serious medical neads
and ADA-Disabilities where plaintiff suffered from serious intractable pain that has hed a signifi-
cantaffect on plaintiff's ability to walk, stand, and/or function on a daily basis.

4. Plaintiff filed rumerous 7362 medical forms repeatedly requesting to have plaintiff's
medical file corrected or updated to reflect plaintiff's progressive degenerative disabling conditions,
Def.1) acted with inaction and refused to update plaintiff's serious medical neads and/or disabilities
into plaintiff's medical file, violating the ‘INFORMATION PRACTICE ACI AND "DOM §§s! 13030.1,
13030.10, AND 13030.13.2...') where Def.1) is obligated to make ‘every reasonable effort to ensure
that the Medical Infoumation is [A]ccurate, [T]imely, [Rlelevant, and [C]omplete.

5. Plaintiff was inappropriately assigned to a dining assignment amd was housed on a top tier
assiomtient despite plaintiff's serious medical neads and disabilities. Plaintiff repeatedly infoaned
Def.1) Akabike to update plaintiff's medical classification Gironos’ MOC-128-03 to reflect plaintiff's
serious medical neads, and progressive disabilities so that plaintiff could be ramved fron this
high risk dining assigrment... and so that plaintiff could be properly housed on a lower lower bunk,
to no avail.

6. On April 26, 2017 plaintiff was adversely transferred to SAEF-level-IL, from Ironwood
State Prison-ISP Level-ITI. Upon arrival to SAIF plaintiff immediately informed verbally and in
writing to both medical and custody agents that plaintiff suffers fran progressive and degenerative

 

 

 

 

 
 

ra)

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Contimation From Section IV. Claiin I
8th Amendment Violaticns
Def.1) Akabike

disk disease-DDD and severe stenosis. Plaintiff also informed matical agents of plaintiff's severe
initractable back pains that had significantly affected plaintiff's ability to walk, stand, ard/er
sit dom for prolong periads, based on the debilitating back pain plaintiff suffered from, that has
left plaintiff inmbile. . | |

7. Upon arrival to the housing unit the c/os' infomed plaintiff that the SGS did not
reflect plaintiff's serious madical conditions, and thesé c/os' were requiring plaintiff to produce
the MOC-128C3 chronos, or ‘to write to madical to correct this error surrounting plaintiff's medical
conditions. Plaintiff's inmadiate response was to file a 7%2 medical form seeking Dr. Akabike to
update plaintiff's M00-128C3, and plaintiff also requested for adequate medical care to plaintiff's
serious retical needs.“

8. On Ney 3, 2017 plaintiff was interviewed by Comselor-CO-I J. Mardex where plaintife
informad this custody agent of plaintiff's serious medical needs and severe disabilities that
affected plaintiff's ability to walk, stand, and/or sit for prolong periods of time, based on the
serious back pain plaintiff suffers. from. Plaintiff informed this agent that I was not physcially
able to work, do to my disability. OC-I Menez requested plaintiff to prodice a medical chrono,

howaver, plaintiff's legal boxes were being held hostage by R&R-agents and plaintiff was being

denied access to these documants.

9. On May 4, 2017 plaintiff was taken before a ‘Unit Classification Comittee’ (UGC), where
plaintiff was denied the right to participate in this hearing and was aninusly discriminated by this
committee where plaintiff was not allowed to discuss plaintiff's serious medical needs and ADA-
disabilitiels. Plaintiff appealed these actions log no. SATF-B+17-02333.

10. On May 9, 2017 plaintiff filed another 7362 Medical. slip again sesking madical. care to
Def .1) relating to plaintiff's serious matical needs and plaintiff's intractable pain issues.

 

(1). It is plaintiff's objections to ECF No.28 relating to Magistrate's J.L. Thurston at 3:4 where
she ordered plaintiff to do the following: "THAT PLAINTIFF SHALL NOT INCLUDE EXHIBITS IN THE TAC’...
Plaintiff reserves all rights where plaintiff is able to prove all facts asserted in this TAC...
Plaintiff incorporates plaintiff's objections in EOF No.26 at6:20-28 - 7:1-20 into this camplaint...

 

 

 

 

 
 

ht

21

22

23

24

25

26

27

28

Contimuation Fron Section IV. Claim 1
8th Areninent Violations
Def.1) Akabike

Plaintiff also alerted Def.1) of plaintiff being inappropriately assigned to a dining assignment and
plaintiff not being able to perform any dining assignments all do to plaintiff's serious medical reads
and disabilitiés. |

11. On May 10, 2017 plaintiff immediately reported to dining supervisor J. Oregel. and I
infonned him of plaintiff's serious medical neads and disabilities that severely affectad plaintif£'s
abilities to work and/or to contract with CQR-Agents. C/O Creeel instructed plaintiff to go to
medical to get plaintiff's Medical chronos' updated to reflect plaintiff's current medical needs and
disabilities.

12. On May 11, 2017 plaintiff was medically evaluated by Def.1) Akabike where Def.1) acted
with culpable indifference towards plaintiff’'s serious medical nesds and severe disabilities. Def .1)
also refused to update plaintiff's matical classification chronos' to reflect plaintiff's serious
medical needs and disabilities, and then denied plaintiff adequate pain medication to treat plaintifé’
s intractable pain, and/or to provide plaintiff with an altemative pain treatment using the TINS
Unit.

13. Cn May 21, 2017 plaintif€ again filed another 7362 medical form to Def.1) again seeking
the adequate matical care towards plaintiff's intractable back pain, that was substantially affecting
plaintiff's daily functions and abilities to walk, stand, ard/or sit for prolong periods of tim.

14. Cn Ame 4, 2017 plaintiff filed a CDCR-1824 Reasonable Accomodation Request Log No. SAIF-
B-17-02682 alerting both custody ard medical supervisors of plaintiff's serious medical needs and
plaintiff's debilitating pain issues that was and is affecting plaintiff's mbilities. Plaintiff
also requested for ADA-Services and to be accammodated with a cain and to be removed from this
inappropriate assignment that was placing plaintiff at serious hign risk.

“15. Cn dime 22, 2017 the "Reasohable Accommodation Panel" RAP denied plaintiff's ADA-Request
and discriminated plaintiff from participating in the ADA-prograns and/or to receive any ADA services
when both Def.1) and the RAP committee matbers refused to accomodate plaintiff with a mobility
appliance, despite plaintiff's repeated requests and/or where plaintiff suffered from serious medical
needs and intractable pain that affected plaintiff's mobility.

 

 

 

 

 

 
 

 

bo

10

11

13
14

15

17
18
19

20

21°

22
23
24
25
26
27

28

based on plaintiff's severe disabilities and serious medical neads. Lt. Averson orderad plaintiff to

Continuation Fran Section IV. Claim 1
Sth Amerchent Violations
Def .1) Akabike

16. Cn ne 27, 2017 plaintiff filed a medical appeal log no. SATF-HC-17065168 appealing the
ADA-Deprivations, 8th Anendrent violations where Def.1) acted with inactions to continue to place
plaintiff“at sexiaisrisk based on Def.1)'s malicious acts or failure to respond to plaintiff's
Serious intractable pain issues that had disabled olaintifé's mobilities and/or abilities... Def.1)
also refused to update and correct plaintiff's medical file to reflect plaintiff's arent serious
mectical needs, that which lead the RAP-Conmittee to make its denial dacision on the misinfonration
of plaintiff's medical. files. |

17. 01 June 28, 2017 plaintiff was verbally threatened by 2nd Watch Lt. Averson when he
Stated to plaintiff that I would be issued an RVR for not reporting to the dinirg assignment.
Plaintiff again infomned Lt. Averson that plaintiff wes not physically abhe to perform any work duties

go to Medical to obtain a lay-in, or else be punsihed. ‘his was the first time plaintiff was verbally
threaten! and coerced with sanctions for being disabled by custody. |

18. Ch June 28, 2017 plaintiff fell twice in one day while coming donw the top tier stairs.
‘The first fall was when plaintiff was reporting to medical to obtain a lay-in udder duress of being
Punitively sanctions. Plaintiff fell do plaintiff's severe stenosis amd DDD a serious madical nead
that causes plaintiff's right lee to give out, Plaintiff was severely further injured and plaintiff
Want en doyn and requested medical energency care... Def.1) Akabike again refused to treat plaintiff
s serious madical needs and the intractable pain, ard/or refused to update correctly plaintiff's
medical file even after plaintiff had fell a second time. Def.1) also refused to provide Plaintiff
an ADA+tbbility appliance, e.g., a cain, or wheelchair, even after plaintiff had fallen twice in one
day and was severely injured.

19. On June 28, 2017 immediately after plaintiff want man dow, plaintiff was taken to CIC
to be treated from the further serious back injuries and severe intractable pains. Plaintiff again
requested for an ADA-Applliance to Dr. Metts working CIC. Dr. Metts denied plaintiff's ADA-Accamp-
dation request to a medically necessary condition, and stated to plaintiff that the only Dr. who
could provide plaintiff with an ADA-Appliiance was Def.1) Akabike.

 

 

 

 

 
10
11
12
13

14

16
17
18

19

21
22

23

24

25

26

27

28

Contimation Fron Section IV. Clain 1
8th Amercinent Violations
Def -1) Akabike ,

20. Plaintiff contiruad to file more 732 madical forms to Def.1) seeking the treatment to
plaintiff's serious medical needs and to the intractable back pains plaintiff was suffering fron.
Plaintiff also continued to seek an ADAAcccmodations to Def.1) based on the further mobility
disabilities that plaintiff was suffering fran, do to the two falls in ‘one day that furthered
plaintiff's injuries and mobility isaxes.

21. Def.1) continued to act culpably indifferent towards plaintiff's serious medical neads
acd disabilities, when Def.1) continued with the sane course of unconstitutional treatment that denie
plaintiff's adequate medical care to treat plaintiff's serious intractable pain issues, or to correct
or update plaintiff's medical chromps' to reflect plaintiff's serious medical needs ard disabilities
and/or to provide plaintiff with an ADA~Applience.

22. Cn July 23, 2017 plaintiff filed out another medical. slip appeal. log no. SATF-HC-1706528
against Def 1) Aabike for continuing her malicious culpable acts to be indifferent towards
plaintif£'s 8th-Anerdient Rights and ADA-Discriminations against plaintiff, when she denied
plaintiff the right to participate in the AM-Prograns.

23. Def.1) Akabike acted with animus intent to further plaintiff's suffering of unnecessary
wanton and infliction of pain wien Def.1) refused to treate plaintiff's intractable pain issues.
Def.1)'s culpableness extended to denying to update plaintiff's medical classification Chroms'
MOC-128C3, and/or to provide plaintiff the medically necessary ADA-Appliances for plaintiff's
nedical disabilities that affected plaintiff's mbility abilities, all caused by plaintiff's severe
Stenosis and DDD that is progressive and degenerative that causas plaintiff to suffer from serious
intractable pain issues.

24. Plaintiff will danonstrate that Def.1) Akabike acted with mlicious intent to cause
plaintiff further serious harm and inflicted severe pain on plaintiff until plaintiff was transferred
to RUD-Donovan, where plaintiff was finally treated with proper pain treatment to plaintiff's
serious medical neads, and plaintiff was immediately provided with an ADA-appliame for plaintiff's
severe ADA-Disabilities.

l

 

 

 

 

 

 
 

 

fe

14
15
16
17

18

20
21
22
23
24
25
26
27

28

QGontinuation From Section IV. Claim 1
8th Amerdment Violations
Def 1) Akabike

25. Def.1) Akabike acted culpably indifferent to plaintiff's serioius medical needs when
Sne refused to provide plaintiff the appropriate pain medications to help allievate plaintiff's
Severe intractable pain issues that lasted over 4 months while under her care. Plaintiff's pain isset
have been all caused by plaintiff's progressive and degenerative DDD and stenosis where Def.1)

| maliciously acted with indifference towards these sericus metical neais.

26. Plaintiff asserts that the mere fact that plaintiff repeatedly requested Def.1) for
medical care to treat plaintiff's severe pain issues and to provide plaintiff with an AD‘~Appliances
od the mere fact that Def.1) repeatedly denied plaintiff these medically necessary treatments...
ard immediately after plaintiff was transferred to RJD, where the PCP at RID inmeditately provided
Plaintiff with adequate medication towards plaintiff's intractable pain issues and when plaintiff
was inmediately provided with adequate ADA-Accomodatiions, this establishing that Def.1) was

 Celiberately indifferent towards plaintiff's pain and conditions. These factual allegations plausibly
Support the elerents of the violations of plaintiff's 8th Amendment Rights, and ADA-Rights where
plaintiff danonstrated that Def.1) acted under the color of State Law and oath of office that
Violated plaintiff's constitutional rights and ADA-Statutory Rights, a prima facie case has been
establihad in the followire:

“Plaintiff placed Def.1) Akabike on Legal Notice of plaintiff's serious medical neads, and
Disabilities that establishes that plaintiff had a serious medical need... and that

plaintiff was not mobile based on plaintiff's degenerative disk disease.” DDD, Stenosis,

which causes plaintiff to suffer fron intractable back ar] leg pains...

‘Def.1) acted culpably indifferent to plaintiff's serious medical neads where Def.1) refused
to provide plaintiff with proper pain medications, or even to provide plaintiff with an
alternative pain treatrent via a TINS Unit, or provide plaintiff with medically necessary
ADAMobility appliances, thus violating plaintiff's 8th And ADA-Rights...

“Def.1) continued to attempt to place plaintiff at further high risk, by atterpting to
recycle Adjunction Medications that plaintiff was severely allergic too... ‘These Adjunction
Med.s' are recorded in plaintiff's medical file to had severely have adverse reactions to
plaintif£'s mental health, where these medications were physicotropic medications that Def.1)
repaatedly attempted to prescribe plaintiff-for-plaintiff's severe pain issues... Plaintiff
was denied adequate pain treatment and forced to suffer unnecessary & wanton infliction of
pain by Def.1)'s failure to respond reasonably to plaintiff's serious medical needs...

*DBf.1) Akabike refused to correct or update plaintiff's medical file or medical chronos'

to reflect plaintiff's current progressive DDD and Stenosis that has disabled plaintiff
severely... These inactions by Def.1) lead to the arbitrary and malicious assignment of

 

 

 

 
 

10

11

13

14

15

16

17

18 |

193

21
22
23
24
25
26
27

28

Contirmation Fron Section IV. Claim 1
8th Amendment Violations
Def.1) Akabike

splaintiff to a dining hall position... to plaintiff being inappropriately housed om the
top tier where plaintiff fell twice in one day on June 28, 2017, where this caused
plaintiff to be further injured fram his lower back and leg vhere this worsened plaintiff's
pain issues and severely made plaintiff further immobile... and plaintiff now suffers fron
penranently severe disability that requires plaintiff to be in a wheelchair for life...

“Def.1) acted culpably indifferent towards plaintiff's serious medical needs/disabilities
when Def.1) maliciously refused and denied plaintiff's repeated medical requests to be
treated and tobe provided an ADA-Appliannce based on plaintiff's severe pain issues and
severe mobility issues... Def.1) forced plaintiff to walk without an ADA-Appliance, stand,
andfor climb top tier stairs without any AMA-Appliances and/or to be housed appropriately
to a lower lower bunk... Plaintiff was transferred to RJ. Donovan and plaintiff's PCP
provided plaintiff's the adequate pain medications and ADA-Accommdations that Def.1) repeat+
edly denied plaintiff... Def.1) maliciously refused plaintiff the matically necessary
treatments while under her care...

*Def.1) Akabike caused plaintiff to be severely injured and suffer further serious intractabl¢e
pain based on Def.1)'s inactions and culpablacts of being indifferent to plaintiff's serious
medical needs thet plaintiff repeatedly alerted Def.1)... Def.1) is legally liable for
emotional damages, pumitive damages, ard compensatory damages based on her failure to act
when constitutionally required to act where her failure to abate these serious high risk
caused plaintiff to be pexmantently injured for life...

 

 

 

 

 
 

I

22
23
24
25
26
27

28

Continuation From Section IV. Claim 1 . \
8th Amendment Violations
Def.2) Harris

27. On June 28, 2017 Def.2) Harris violated plaintiff's 8th Amercment rignts when Def.2)
acted culpably indifferent to plaintiff's Health And Safety, and/or to plaintiff's ADA-Rights when
Def.2) acted deliberately indifferent to the substantial bigh risks when Def.2) failed to protect
plaintiff when Def.2) exposed plaintiff to a high risk conditions that ultimately caused plaintiff to
be severely furthered injured.

28. Cn June 28, 2017 ducing 3rd watch Def.2) Harris was informed ty plaintiff's care taker
who was plaintiff's bunky where I/M Cruz COOR# J-402309 infomed Def.2) that plaintiff had fell ducing
2nd watch vhile coming down the top tier to report to medical for a lay-in. Def.2) was also alerted
‘ty 2nd watch agents of plaintiff's serious fall ax medical emergency. Plaintiff's care taker request
ed Def.2) to please move both plaintiff and plaintiff's care taker to a lover lover bunk, based on
plaintiff's serious medical neads and severe ADAMobilities that had gotton worse do to the fall,
where plaintiff was severely disabled and not able to 20 up or down the stairs co to the fall during
2od watch.

29. Def.2) Harris and Def.3) Caja both conspired with 3nd watch Lt. to deny plaintiff's
ADA-Accomndations and acted culpably indifferent towards plaintiff's serious msdical neads and
discblities that required plaintiff to be moved to a lower lower bunk to prevent plaintiff fron
further falls and injuries. Def.2)' and Def.3) both mle malicious assuptions that plaintiff was
"FAKING" plaintiff's serious medical needs and mobilities, including the Ame 28, 2017 fall during
2nd watch. .

3%. Def.2) and Def.%) both had firsthand personal knowledge of plaintiff's severe matical
conditions and disabilities where these two Def.s'2-3) observed plaintiff struggling to walk to
chow everyday, and they also witnessad plaintiff being assisted by plaintiff's binky I/M Caz sto
was plaintiff's care taker. On a daily basis these Def.s' would watch plaintiff struggle to chow,
yet both Def.s'2-3) forced plaintiff to walk dow the stairs despite plaintiff's earlier fall that
moming, on June 28, 2017.

31. Def.2) Harris after plaintiff's care taker I/M Gnu requested on behalf of plaintiff to

have both of us moved to a lower lower bunk, Def.2) instructed plaintiff's care taker sho is

 

 

 

 

 
 

oy

NS

10
11
12
13
14
15
16
17
18

19

21
22
23
24
25
26
27

28

Continuation Fron Section IV. Claim 1°

8th Amendment Violations

Def .2) Harris

(AN ABLE BODY) to roll up his property because he was being moved to another unit to a lower lower
buok, however, plaintiff was to ranain on the top tier inspite of plaintiff's serious madical reads
and severe disabilities and/or plaintiff's earlier fall that further seriously injured plaintiff's

and affected worse plaintiff's mobility.

32. Def.s'2) Harris and Def.3) Ceja both acted with | culpable indifferences towards plaintiff
S Serious madical neads ard safety where Def.2) conspired with Def.s3) Ceja and other unidentified
SAIF-agents to place plaintiff at further substantial high risk of being further seriously injured,
when these Defs.s"2-3) et al., remainad plaintiff on the top tier and at the same time the Def.s'
2-3) moved plaintiff's care taker to another unit to a lower lower bunk when he was (AN ABLE BODY)~.

33. On June 28, 2017 Def.2) Harris taliciously falsified an RVR Log No.2931126 punishing
plaintiff for being disabled and for seeking ADA-Acconmodations to be housed to a lower lower
bunk do to plaintiff's sericus medical needs and severe disabilities. Def.2) Harris perjured hinself.
while under cath when he filed in the RVR intentionally lying in the RVR falsely alleging the
following:'"That Def.2) had advised plaintiff that he had no available bunks for plaintiff at the
moment’, even though Def.2) Hancis hed just moved plaintiff's care taker (WHO IS AN ABLE BODY WITH
NO DISABILITY), to another unit to a lower lower bunk, proving Def.s'2-3)'s malicious intent to
cause plaintiff ham.

34. On July 24, 2017 plaintiff filed an appeal log mo. SATF~A-17-04075 appealing these
malicious deprivations and substantial high risks that ultimately injured plaintiff severely and
pamenantly. Def.2) Harris and Def.3) Caja had a legal duty of care avd to plaintiff and a legal
oath of office to the public where both Def.s'2-3) acted with deliberate indifferences when Def.s'
2-3) both conspired to move plaintiff's care. taker (AN ABLE BODY) to a laer lower ink, while
remaining plaintiff on the top tier with severe disabilities, and then forced plaintiff to walk down
a second time the stairs inspite of plaintiff's serious disabilities and recent injury.

35. ‘These factual allegations described supra plausibly support the elements of violating
plaintiff's 8th Anendnent rights ,ADA-Rishts, and plaintiff's bill of rights when both Def.s2-3)
conspired to acted culpable towards plaintiff's serious medical needs, towards plaintiff's serious

 

 

 

 

 

 
 

10
11
12
13

14

15

16

17

18

19

20

21

22

23

25

26

27

28

Contimuation From Section IV. Claim 1
8th Anentment Violations
Def .2) Harris

disabilities and towards plaintiff's safety... Def.s'2-3) actéd under the color of State Law and
oath of office to violate plaintiff's 8th Anendnent’ Rights, ADA-Rights, and The Bill of Rights where
a ‘Prima Facie Case’ has been established in the following:"

‘Plaintiff was denied an ADA-Accammodation for Medical housing by Def.s'2-3) after
plaintiff had fallen from the top tier on June 28, 2017 during 2nd watch and had a
Medical Energency where plaintiff had further severely injuried plaintiff's back and
right leg... Def.2) Harris conspired with Def .3) Ceja et al., to move plaintiff's care
taker uho is (AN ABLED BODY WITH NO DISABILITY) and ww assisted plaintiff with my
moverents, the Def.s'2~3) moved T/M Guu to a lever lover bunk while remaining plaintiff
on the top tier who had severe disabilities and suffered from sericusmedical neads...
ack] the malicious intent .to cause plaintiff further ham, Def.2) Harris then falsely
asserted] in his retaliatory RVR filed against plaintiff Sa TE A June 28, 2017
second fall, where Def.2) stated the following in the false RVR: ' HE TOLD PLAINIIEF
THAT THERE WERE NO LOWER LOWER TIER BUNKS AVAILABLE’... even thougn he had just moved
plaintiff's care taker to a lower lower bunk...

*Def.2) Harris and Def.3) Ceja both caused plaintiff to be further severely injured
penranently, this makes than liable for emotional damges, punitive.damges, and
compensatory darages, based on both Def.s'2-3)'s acting culpable tovands plaintiff's
serious medical needs, safety, and ADA-Neads...

‘And Def.s'2-3) failed to protect plaintiff's overall health and safety... or they failed
to abate the serious high risk that lead to plaintiff's irreparable hann and now
suffers from severe intractable pain aml severe mobilities that has becane permanently
and dengenzrative...

 

 

 

 

 

 
 

16

17

18

19

20

21

22

23

24

25

26

27

28

Qontimation Fron Section IV. Claim 1
8th Amendment Violations
Def .3) Ceja ,

36. Ch June 28, 2017 Def.s3) Ceja working 3rd watch conspired with Def.s'2) Harris and
et al., to deny plaintiff's ADA-Accamodaticn Requests to be moved to a safer housing bunk, specifi-

cally to a lower lover co to plaintiff's serious medical neads, and severe mobility Limitations from
an existing serious back injury, and a recent fall ducing 2nd watch while caning down the stairs

where this further injured plaintiff and affected plaintiff more severely. _
37. Def.3) Caja violated plaintiff's 8th Amendment rights when Def.3) denied plaintiff

"MEDICAL EMERGENCY CARE! when Def.3) refused to activate his alam vhen plaintiff was coerced by
Def.s'2~3) to go down the stairs or else be pumishad. ‘These threats by Def.s2-3) caused plaintiff
to fall a sccord tine and severely injured plaintiff again. |

38. Plaintiff was threatened and then punished by both Def.s'2-3) for being ADA, and
for requesting for madical attention (e.g., MEDICAL EMERGENCY CARE). After plaintiff had fallen a
second time while being forced under duress of threats to down the stairs, plaintiff went man down
and was yelling for medical energeny to Def.3) Caja... Def.s3) Ceja walked over to the edge of the
top tier and looked at plaintiff on the floor in serious gain, and then stated to plaintiff, that
plaintiff was "FAKING' then waved off plaintif€ ard instractad the other c/os' that were searching
plaintiff 's FCD in retaliations , to continue searching and to ignore plaintiff's calls for anergercy
care. Def.s'3) Caja acted culpably indifferent towards plaintiff's medical erergency care.

39. Immediately after this camplete disregard to plaintiff's serious medical neds to
plaintiff's emergency care by Def.3) Ceja et al., the entire dayroan of I/Mg! canrencad to yell,
"AN DOWN", "MAN DOW", this is when Def.2) Harris ran into the dayroon ard saw plaintiff on the |
Eloor in serious pain, ard be activated his alarm for a medical energency response. Plaintife.
was transferred to CIC and was again treated for further serious madical injuries and severe
intractable pain that resulted frem the second fall. )

40. Plaintiff was issued a punitive false RVR Log No.293112 by Def.2) Harris where ducing
the RVR hearing Def.3) Ceja testified in the atninistrative hearing that he was told by 2nd watch
that plaintiff was "BAKING" the medical emergency requests’ and so Def.3) Ceja made a medical

assessment of plaintiff's serious medical needs as FAKE), that was the reason he did not activate

 

 

 

 

 

 
 

 

10
11
12
13

14

15°

16

17

18

19

20

21

22

23

24

25

26

27

28

Contiruation From Section IV. Claim 1
8th Amendnent Violations
Def .3) Ceja

his alam... Plaintiff asserts that after these two falls, plaintiff had an MRI-Scan where it was
medically determined by a surgent named Dr. Tung that plaintiff required immediate surgery do to
the severe datace plaintiff had, as a direct result of these two falls that Def.s'2-3) assumed
plaintiff was "RAKING".

41. These factual allegations described supra, plausibly support the elements of the

violations of plaintiff's 8th and ADA-rights where Def.s3) Ceja and Def.2) Barris both acted

in concert to act with inactions and be culpable towards plaintiff's health and safety, where as a
direct result of these Def.s'2-3) actions, plaintiff was further injured. Defs'2-3) both failed to
protect plaintiff when constitutionally required to do so, infact, these Def.s' failed to prevent
plaintift's injucies had they acted in good faith, but instead, these Def.s'2-3) acted with malice
and moved plaintiff's care taker an (ABLE BODY WITH NO DISABILITIES) to a lower lower bunk and
remained plaintiff on the top tier. Plaintiff was then denied medical care vhen plaintiff fell a
second tine, where Def.s3) made a medical assesarent of plaintiff's madical needs and he determined
that plaintiff was (FAKING). Def.3) Ceja acted under the color of State Law and oath of office to
violate plaintiff's 8th Amendment and ADA-rights where a ‘Prima facie’ case has been established in
the followire:

*Def .3) acted with concert to conspire with Def.2) Harris et al., to expose plaintiff
to a substantial high risk of serious ham, where plaintiff alerted these Def.s'2-3)
of their legal obligations to protect plaintiff's health & safety, however, these Def.s'
2-3) acted culpably indifferent :towards plaintiff's sericus medical neads and over all
well being when Def.3) coerced plaintiff to go down the stairs inspité plaintiff's
serious medical neads coupled with plaintiff's serious disabilities... Def.s'2-3) bath
bad personal firsthand knowledge of plaintiff's medical conditions and that plaintiff
struggled everyday to walk to chow, to medical etc., and that plaintiff's care taker
1/M Cruz always assisted plaintiff to chow, medical, library etc... Def.s'2-3) also
had knowledge that plaintiff had fell that moming on June 28, 2017 while caning down
the stairs and that plaintiff was seeverely injured, all do to this fall...

-Def.3) Ceja acted culpably indifferent towards plaintiff's seridus medical neads andl
Disabilities when Def.3) maliciously refused to provide plaintiff with medical anergen-
cy care..

On June 28, 2017 during 3rd watch after plaintiff was coerced with being punished if
plaintiff did not go down the stairs, this actions of threats caused plaintiff to fall
a second time where this further injured plaintiff's lower back and right leg... Plaintiff
was punisted for being ADA and for seeking adequate medical care to a serious medical
need, and also for seeking ADA-Accommdations...

 

 

 

 

 

 
 

 

he

10
il

12

13.

14
15
16
17
18

19

21
22
23
24
25
26
27

28

Continuation Fron Section IV. Claim 1
$th Anendrent Violations
Def .3) Caja
“Def.3) Caja engaged in practing medicine without a license where Def.3) who is a
correctional officer made a medical assesanent of plaintiff's serious medical needs,
when Def.3) determined that plaintiff was "FAKING" and he detemined that plaintiff did
not require madical energency care, based on the unlawful diagnosis of Def.3)...

‘Def.3) Ceja has caused plaintiff to be severely injured and these injuries are
tly affecting plaintiffto this day... Def.2) Harris and Def .3) Ceja are both
legally liable for amtional damages, punitive damages, and compensatory darages, all
"based on these Def.s'2-3)'s failure to abate these serious high risks conditions that
these Def.s'2-3) caused plaintiff to go through, where this further injured plaintiff
for life...

\

 

 

 

 

 

 
 

" Def.s'1-3) each one violated plaintif£'s ADA-Rights and discriminated plaintiff fron being able to participate

 

"in the ADA-Prograns... See Attachad Pages...

 

 

 

 

 

 

 

 

 

 

Claim 2: The following civil right has been violated {e.g. right to medical care, access to courts, due process, free speech, freedom of
religion, freedom of association, freedom from cruel and unusual punishment, et¢.):

Def.s'1-3) used their positions to deny plaintiff fron being able to participate in the ADA-Services solely
to make plaintiff suffer further pain, and ultimately further severely injure plaintiff. See Attached Pages...

 

 

 

Supporting Facts (Include all facts you consider important to Claim 2. State what happened clearly and in your own words. You need
not cite legal authority or argument. Be certain to describe exactly what each defendant, by name, did to violate the right alleged in
Claim 2.):

See Attached Pages...

 

 

 

 

 

 

 

 

 

 

 
 

he

14
1s
16
17
18
19

20

22
23
24
25
26
27

28

Contimuation Fram Section IV. Claim 2
AD-Violations
Def.1) Akabike

42. Def..1) Akabike has violated plaintiff's ADA-Rights where Def.1) denied plaintiff the
Right to participate in the medical programs where Def.1) maliciously excluded plaintiff fron
medical services that required Def.1) to provide plaintiff the adequate AD\-Accommodations to a
serious medical need when plaintiff repeatedly requested for ADAsAppliances to aid plaintiff in
being mobile.

43, Def.1) Akabike acted with malicious culpableness towards plaintiff's repeated
requests for ADA-Services and allowed plaintiff to suffer severe pain, and struggle everyday for
four (4) month while under care... Not until plaintiff was transferred to R.J. Donovan where
plaintiff's PCP at RJD immediately provided plaintiff with adequate pain treatment for the intract-
able pain plaintiff was and still suffers fron, plaintiff was also provided full ADA-4¢ccampdations
that were repeatedly denied by Def.1) Akabike. |

ds, Def.1) was repeatedly told by plaintiff via 7362 Medical. fons seeking treabrent
for plaintiff's severely intractable pain... Plaintiff's severe ADA-Disabilities and mobilities
that was causing plaintiff severe pain issues everytime plaintiff was forced to walk to duw,
Medical, etc., Plaintiff was denied ADA-Accomodations to an unlawful assignement that placed
plaintiff at high risk, this includes the proper housing assignnent... Plaintiff was also
denied proper ADAUpdates into plaintiff's medical file and chrores, yet Def.1) continued to act
culpable by continuing the same course of unconstitutional treatment that violated the ADA-Statute.

 

 

 

 

 
 

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Contiration From Section IV. Claim 2°

ADA-Violations,
Def.s'2) Harris and Def.3) Ceja

45, Def.s'2) Harris and Def.3) Ceja both conspired to violate plaintiff's ADA-Rights
vhen these two Def.s'2-3) concertedly conspired to deny plaintifé's repeated requests to be provided
ADA-Accammodations to a lower lower bunk. |

46, Def.s'2-3) acted with malicious intent to conspire with each other and et al to
deny plaintiff to be moved to an ADA-Bunk, based on plaintiff's serious matical neads and disabilities
, however, instead these Def.s2-3) moved plaintiff's care taker I/M Caw an able body with rot.
disabilities, and also sho assissted plaintiff with my moverents. Def.s2)Harris than falsely alleged
in a punitive RVR log no.2931136 filed against plaintiff, that alleged the following:" THAT THERE
WERE NO LOWER LOWER TIER BUNS AVATLABLE'', despite the material fact that Def.s'2-3) had just moved
plaintiff's care taker, an able body with no disabilities to an AA-Ank.

47. Def.s'2-3) have maliciously violated plaintiff's ADA-Title IT §§-3.1100 where these
Def..s'2-3) punished plaintiff for being disabléed and/or for having a serious medical nead that
required plaintiff to be housed in an ADA-Aurk, yet plaintiff was denied this service ard then
plaintiff was threatened with coercion, and then punished for being ADA, and for requesting ADA-

Accommodations.

 

 

 

 

 
 

Claim 3: Def.4) Sheman violated plaintiff's 1st arerdment rignts of free speech and petition

when he allowed his subordinates to inflict maliéious retaliations via the holding hostage of plaintiff's
legal files where this prevented plaintiff in being able to defend the numberous civil suits against
McRnagents, this includes capricious libcary policies that fcusterated plaintiff's ability to access

the court's etc.

Supporting factst: Please see attached pages.
 

10

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Continuation Fron Section IV. Clain 3 |
ist Amerdment Violations
Def.4) Shenran

48. Def.) Shenran violated plaintiff's 1st Arendnent Rights of petition, free speech,
and/or to maintain several Federal Suits against multiple McR-Agents. On April : 26, 2017 plaintiff
upon arrival to SATF, plaintiff was denied access to plaintiff's legal files that werebeing held
in storeage by R&R-Staff, where this caused plaintiff a chilling affect to plaintiff's right of
Petition and access to the court's.

49, Cn April 26, 2017 the sane day plaintiff arrived to SATF, plaintiff immediately
filed an I/M Request Foun to P&R Set. seeking access to plaintiff's legal files do to perding deal-
Lines and also rotifying the court's and the Def.s' of plaintiff's new adress.

50. On May 3, 2017 plaintiff filed a ‘Constructive Notice’ (GN) via legal mail and
pursuant to Civil Code §§s' 18 and 19 to Def.4) Sherman placing him on legal notice of two legal
issues. ISSUE ONE: was the legal obstructions to plaintiff's legal files by R&R staff, Def.4)'s
subordinates that had plaintiff's legal files in storeage and where these agents refused to provide
plaintiff's access to these legal files where plaintiff had miltiple court cases with deadlines...
TSSUE-TWO: was the inadequate library access that was being made available to plaintiff so that
plaintiff may be able to deferd and prosexiite these active civil cases.

51. Plaintiff filed mmerous other rights of petition and/or free speach activities
at SAIF alerting the Def.s'4) Shamen's and his subortinates via 22-Foms, 602s", ard having
plaintiff's loved we's file additional complaints both via phone calls and/or in writing on behalf
of plaintiff, fron May 2017 through June 2017 addressing the retaliatory obstructions by ReReAgent's
and the Senior Librarian that were impeding, and chilling plaintiff's access to the court's. Def .4)
was repeatedly informed of these patterns and customs, yet he refused to act when a duty to act exist
ed. |

52. Plaintiff filed another ‘Constructive Notice’ CN to Def.4)'s Direct supervisor the
Secretary of CDCR reporting Def.4)'s inactions amd acquiescence to the constitutional ceprivations
against plaintiff that was having a chilling effect.

53. Def.4) Sheuran harbored an animus against plaintiff for plaintiff filing the above

(Qi)s', 602s, 22-Founs, and having plaintiff's lovad one's filing complaints to Def.4) on behalf of

 

 

 

 

 
 

 

10

11

13

14

- 15

16

17

18

19

20

21

24

25

26

27

28

Continuation Fran Section IV. Claia 3

ist Anencrent Violations

Def .4) Sherman

plaintifé relating to Def.4)'s subordinates malicious medical indifferences, and the retaliatory
Obstructions to a protected conckct that was being systanatically chilled.

™%4. Def.4) used his position when he persomally participated in these deprivations of
constitutional rights vhen Def.4) Shaman acted with insctions after beire repeatedly alertad, notif-
ied, and/or placed cn legal notice by plaintiff, and by plaintiff's Loved Che's of the chilling affect
the actions of his subordinates were inflicting on plaintiff via their pattems and custars. _

55. Def 4) was personally aware of the series of retaliatory acts by others that he was
responsible for , yet Def.4)) SHERMAN refused to terminate these serias of retaliatory acts by others,
Which Def.4) supervised and knew would cause plaintiff constitutional injury.

56. Def.4) directly vacticipated in several. appeal responses Log No.s' SATF-P~17-02333,
and SATP-B-17-CO90 vhere he was the reviewing supervisor when Def 4) failed to take corrective.
action when he had the authority to correct, end and/or prevent future constitutional deprivations.
Instead, Def.4) acted withinactions and allowed the unconstitutional violations to continue against
plaintiff... The retaliations becane more overt that it forced plaintiff to seek a (TRO) against
Def.4) et al., for civil case no. POCV-15-00613-VEF-KS on June 1, 2017 where plaintiff was being
obstructed so severely that plaintiff was not able to defend the suit based on the tactics Def.4)
and his subordinates were inflicting on plaintiff.

57. Def.4) had personal. firsthand knowledge of the ongoing retaliations and obstnctions
to the court's where these patterns and customs vere causing a chilling affect on plaintiff. Def.4)
acted with inaction and failed to train, supervise, or control Def.4)'s subordinates that were
retaliating against plaintiff for reporting than to Def.4) and Def.4)'s direct supervisor. Def 4)
acted with acquiescence to the constitutional deprivations that plaintife repeatedly reported to
Def.4). Thase factual allegations plausibly support the elarents of a ist Arendmnt rights violations
to plaintiff's right of petition, and/or right to maintain a Federal suit, and also fore being
ADA and seeking ADA-Accommmodations, where plaintiff was punished for exercising these protected
conducts. A Prima Facie Case has been established in the following :

 

 

 

 

 

 
 

co

10
T1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Continuation Fran Section IV. Claim 3-
1st Amendment Violations
Def.4) Sherman’

-Def.4) was placed on legal notice by plaintiff, via the filire of Qs', 600s, Plaintiff's
_ loved one's filing ONs', and/or making phone calls to Def.4) and up to Secrananto

oo. behalf of plaintiff... Plaintiff filed a (TRO) that Def.4) was served a cop by

plaintiff via legal mail addressing the retaliatory customs or pattems of unconstitution

al deprivations, however, Def.4) Shanan failed to act, to prevent, to end, and/or

to correct these deprivations via Def.4)'s inactions

*Def.4) had krowlerge of these deprivations and he acted with acquiescence via the IM
Appeals process uhen Def.4) provided a debauched SIR and failed to take corrective
action, where Def.4)'s imactions allowed these types of violations to continue...
Def.4) cancelled a complaint log No. SATF-O+18-00492 against Def.4), filed by plaintiff
where plaintiff addressed these constitutional deprivations supra (fifls' 1-5/)...

“Def.4) again used used his position to debauch an SLR to appaal log no. SATFEB-17-037%
filed on 7/6/17 against Def.s'2-3) et al., addressing the constitutional deprivations
raised in appeal log no. SATF-A-17-04075 that Def.4) cancelled in retaliation.

*Plaintiff was animusly punished systmmatically by Def.4)'s subordinates for exercising
a protected cordict, for maintaining several suits against COCR agents, for filing
several C\s', 602s, 22-Forms, and /or having plaintiff's loved one's file both writen
and/or verbal. camplaints on behalf of plaintiff to Def.4), and then the complaints went
outside of SATF to Sacramento reporting Def.4)'s inactions... where Def.4) knew of
these complaints being filed against him by plaintiff and plaintiff's loved one's, and

‘(THE TRO) that was filed against him by plaintiff, these protected act of condirts
caused Def.4) Shenman to harbore an animus against plaintiff, these acts caused
plaintiff a chilling effect .... Def. 4) is liable for the abuve violations and
injuries plaintiff obtained as a direct result of Def.4)'s failure to act when a duty

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or statues.

1). Plaintiff seeks compensatory dameges against each Def.s'1~4); Punitive Danages against each Def.s'1-4),
Brotional. danages against each Def.s'1-4), plaintiff danands for a jury trial, 2), Plaintiff secks declaratory
relief to the parites rights, ani 3). Plaintiff damads judgnent to be entered against the Def.s'1~4) Listed
in this complaint...

 

 

Le mA
Date: Feb, 9, 2020 Signature of Plaintiff: 7

 

 

(Revised 4/4/14)
VERIFICATION

I am the petitioner in this matter.

I have read the allegations contained in the

petition znd know them to. be true of my own personal knowledg 4e,

EXECUTED THIS Ph DAY OF Feb. 2070 |

UNDER PENALTY OF PERJURY on 230 49400 Alta A. on
CALIFORNIA, County oft San Ovty 0

yf

C 4zit4a

f

4S 17207. & 1-308 .

 

 

 

AFFIANT, AUTHORIZED REPRESENTATLVE—(IR)
‘Third Party Interést Intervener,

Alvaro: Quezada, ‘Trustee

ALVARO "QUEZADA TRUST COPYRIGHT

c/o Alvaro Quezada, ‘Trustee

Non-Domestic Without the US:
CERTIFICATE OF SERVICE

Case Name: — ALVARO QUEZADA, y.S. SHERMAN, ET AL.,

Case No:: -1:18-cv-00979-DAD-JLT- |

IMPORTANT: You must send acopy of ALL documents filed with the court and
any attachments to counsel for ALL parties in this case. You must also file a
certificate of service with this-court telling us that you have done so. You may use
this certificate of service as a master copy, and fill in the title of the document you
are filing. Please list below the names and addresses of the parties who were sent a
copy of your document and the dates on which they were served. Be sure to sign

the statement below. You must attach a copy of the certificate of service to each of
the copies and the copy you file with the court.

: | [Without Prejudice] UCC-1-207 & UCC-1-308 -
I certify that a copy of the /A,%A - ) Cnpau. Rel CCF hy 2B
. (Name of document you are filing (i.e., opening
brief, motion, etc.)
and any attachments was served, either in person or by mail, onAfié persons listed
below. .

  

 

[ Wi, 207 & UCG-1-308
By: a i f
Signature 6
Notary NOT required
Authorized Representative, (A.R.)
Name . : _ Address Date Served

Clerk of the USDC for the 2500 Tulare St., RM-1-500 fi
Eastern District of Calif. Fresno, CA 93721 —  L/lbY/ 20

 

 
 

wo

co

16

1~ in I~? I~ Io
carob. G3 W 1a

1
QQ.

I~
~}

om

PROOF OF

SERVICE

BY MATL

 

declare ;°

 

- ALVARO QUEZADA TRUST CPYRIGI®

That J am over 1& years of age,

v

case of action, non-assumpsit at RJD

On San Diego, On California.

“Qn San Diego, On Califomnia, [92179 ]

I delivered

On 20 20 |

acdcdress,

Peh.[9
t the above

"(he ) fer ber MW. %

Re: Leo ODAD ILE: -

In sealed envelope(s) with postage fu

and a party: te the-

My mailing address’ | 155

the attached-:.

liy prepaid, addressed

attached -herein.
On

c/o 480 Alta Road i

the county
low,

woiD OF

‘For;

Third render, ‘aap late :

to prison officials

“tot

 

 

 

 

 

 

 

 

 

 

 

(1), Clerk Mariame Matherly, USDC _ (2), ae _

Fastem District OF California 2500 Tulare

ot., Rn, 1~500 Fresno, CA 93721 nes _
a . “

(3). Ln (4). we

 

 

 

(

IT declare under the penalty of perjury

and correct. Executed this 1G.
c/o 480 Alta.Road Cn San Diego, On Califormia [ 92179 ]

LG say of FO. LO), 20.2 , "Rn me. com!

  

that the. foregoing is‘true’

 

 

 

 

 
